Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the chamber is a pass through chamber. As the term “pass through” is never defined in the specification, it is unclear what is meant by “a pass through closed chamber.” For the purposes of examination, it will be assumed that a chamber that has an inlet and an outlet would be considered a pass through chamber as fluid flowing in would be capable of passing through the chamber on its way to the outlet. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Shimamura et al. (US 2006/0196835) in view of Harato et al. (US 5,833,865).
Regarding claim 1, it is noted that the claim provides intended use and operational limitations.  “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Therefore, the structural limitations are at least one first inlet for a feed stream, a closed chamber reactor capable of being operated in a pass through manner, a second inlet for injecting air with air moving, first and second pumping means for feed and air, and an outlet having a cross section more limited that the reactor. 
Shimamura teaches an apparatus comprising at least one first inlet (2 3) for a feed stream, a chamber with a volume v (1) that is capable of being operated in a pass through manner due to inlet(s) and outlet(s), a second inlet capable of injecting air (15), and an outlet having a cross section more limited that the reactor (connection to pipe 
In regards to the first and second pumping means, one skilled in the art would recognize that fluid is moved either through gravity or pumps.  Shimamura teaches the use of various pumps to move fluid/components within the system but fails to explicitly state a first and second pump for moving the feed and air.  It is Examiner’s position that pumps are either implicitly understood to be part of the claimed invention for moving different flow streams, or it would have been obvious to do so in order to efficiently move said flow streams. It is noted that the pump(s) would be capable of modifying its flow rate to an optimal amount. Since this is an apparatus claim, as modified Shimamura teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation.
Shimamura fails to teach a closed chamber reactor. Harato teaches that in a chamber that handles liquids and solids, the chamber can either be open (Fig. 1) or closed (Fig. 2) and the closed chamber allows for pressurization of the liquid within the chamber.  As such, one skilled in the art would have found it obvious to modify the Shimamura chamber to a closed chamber in order to allow for pressurization. 
Regarding claim 2, Shimamura teaches that the chamber can have two opposite inlets capable of providing flow that overlaps/interact with one another (Figs. 1-7).
Regarding claim 3, Shimamura teaches that the chamber has a top and bottom and that the outlet is located at the top side of the chamber (Figs. 1, 5 and 7). Further, Harato shows an outlet of smaller cross sectional area of the coming out directly from the closed top of the reactor. As such, either Shimamura teaches the outlet being at the top of the reactor, or it would have been obvious to do so as it is a known configuration for outlets in a closed system. 
Regarding claims 4-5, as the flow rate is controlled by the first pumping means, controlling the flow rate is merely optimizing operational parameters. Since this is an apparatus claim, as modified Shimamura teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation. 
Regarding claims 6-8, it is submitted that the Shimamura apparatus is capable of having various flow rates and pressures. 

Claim(s) 1, 3-10, 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Miller (US 5,935,448 in IDS) in view of Harato et al. (US 5,833,865).
Regarding claim 1, Miller teaches an apparatus comprising at least one first inlet (16) for a feed stream, a chamber (15) of a predetermined volume while being capable of operating in a pass through manner, the chamber having a top and bottom, a second inlet capable of injecting air (18), and an outlet (pipe 20 at top to separation basin 14) that has a cross section more limited than that of the reactor (Fig. 1 and C4/L50-C5/L26). ).  It is noted that there would inherently be some sort of fluid moving means for the feed and air even if not explicitly stated. 
In regards to the first and second pumping means, one skilled in the art would recognize that fluid is moved either through gravity or pumps.  Miller teaches the use of various pumps to move fluid/components within the system but fails to explicitly state a first and second pump for moving the feed and air.  It is Examiner’s position that pumps are either implicitly understood to be part of the claimed invention for moving different flow streams, or it would have been obvious to do so in order to efficiently move said 
Miller fails to teach a closed chamber reactor. Harato teaches that in a chamber that handles liquids and solids, the chamber can either be open (Fig. 1) or closed (Fig. 2) and the closed chamber allows for pressurization of the liquid within the chamber.  As such, one skilled in the art would have found it obvious to modify the Miller chamber to a closed chamber in order to allow for pressurization. 
Regarding claim 3, Miller teaches that the chamber has a top and bottom and the outlet is located at the top of the chamber (Fig. 1). Further, Harato shows an outlet of smaller cross sectional area of the coming out directly from the closed top of the reactor. As such, either Miller teaches the outlet being at the top of the reactor, or it would have been obvious to do so as it is a known configuration for outlets in a closed system.
Regarding claims 4-5, as the flow rate is controlled by the first pumping means, controlling the flow rate is merely optimizing operational parameters. Since this is an apparatus claim, as modified Miller teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation. 
Regarding claims 6-8, it is submitted that the modified Miller apparatus is capable of having various flow rates and pressures.
Regarding claim 9, Miller teaches that after exiting the mixing chamber (15), the fluid being treated is provided to a collection chamber (14) that allows for discharge of a solid portion and a liquid portion, wherein the solid portion is further treated via filtering (Fig. 1 and C5/L4-41).
Regarding claim 10, Miller teaches an apparatus comprising at least one first inlet (16) for a feed stream, a chamber/reactor (14 15), a second inlet capable of injecting air (18), and an outlet (pipe 20 at top to separation basin 14) wherein the outlet has a smaller cross sectional area than the chamber/reactor (Fig. 1 and C4/L50-C5/L26). 
It is noted that the means for feeding and the means for injecting would either be inherent to the apparatus in order to allow flow in the inlet and injection port, or it would have pumps. One skilled in the art would recognize that fluid is moved either through gravity or pumps.  Miller teaches the use of various pumps to move fluid/components within the system but fails to explicitly state a first and second pump for moving the feed and air.  It is Examiner’s position that pumps are either implicitly understood to be part of the claimed invention for moving different flow streams, or it would have been obvious to do so in order to efficiently move said flow streams. It is noted that the pump(s) would be capable of modifying its flow rate to an optimal amount. Since this is an apparatus claim, as modified Miller teaches the first pumping means and said pumping means would have the ability to control flow rate, it is capable of providing the flow rate as claimed and meets the claim limitation.
Miller fails to teach a closed chamber reactor. Harato teaches that in a chamber that handles liquids and solids, the chamber can either be open (Fig. 1) or closed (Fig. 2) and the closed chamber allows for pressurization of the liquid within the chamber.  As such, one skilled in the art would have found it obvious to modify the Miller chamber to a closed chamber in order to allow for pressurization. 
Regarding claim 12, Miller teaches that the outlet is located at the top part of the chamber (Fig. 1).
Regarding claims 13-14, as discussed above, it is unclear how to define a volume that is based on flow rates in an apparatus and even if the limitation was clear, claim 1 above discusses how the Miller meets the claimed limitation. 
Regarding claims 15-17, it is submitted that the Miller apparatus is capable of having various flow rates and pressures.
Regarding claim 18, Miller teaches that after exiting the mixing chamber (15), the fluid being treated is provided to a collection chamber (14) that allows for discharge of a solid portion and a liquid portion, wherein the solid portion is further treated via filtering (Fig. 1 and C5/L4-41).
Regarding claims 19-20, Miller teaches a further inlet (13) for adding a reagent, such as a flocculant to the chamber (Fig. 1 and C5/L4-41).  It is submitted the Miller apparatus is capable of providing flow as claimed as well as the specific type of fluid reagent. 

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller (US 5,935,448 in IDS) in view of Harato et al. (US 5,833,865) as applied to claim 10 above, and further in view of Shimamura et al. (US 2006/0196835).
Regarding claim 11, Miller teaches only one inlet for the feed and fails to teach that the chamber has two opposite inlets capable of providing flow the overlaps one another. Shimamura teaches that the chamber can have two opposite inlets capable of providing flow that overlaps one another in order to provide better mixing and contact . 

Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Shimamura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claim is an apparatus claim and what the apparatus treats is immaterial. Further, the particular problem is providing a reactor with pumps and inlets in order to allow for the desired reaction. Shimamura provides an apparatus for the same purpose and is therefore reasonably pertinent to the particular problem with which the applicant was concerned.
Applicant argues that Shimamura/Miller provides a teaching away as it teaches an open top tank.  In order for a reference to teach away from the claimed invention the disclosure must “criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In this case, no such criticizing disclosure is found. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The closed chamber teaching and rational is provided via Harato. 
Applicant asserts that Examiner incorrectly stated that the claims include intended use and operational limitations. Many of the claims recite operational parameters/intended use limitations such as flow rate, continuous flow, pressurization during operation, and how the fluids interact with one another. Depending on how the modified Shimamura/Miller apparatus are operated, they are capable of providing said operational parameters. Further, the flow rate will always be an operational parameter. The apparatus will still remain the apparatus even if no flow rate is going through said chamber. Applicant has failed to point to any structural differences between the pumps claimed and the pumps used in the above rejection, merely an assertion that the flow rate is not positively taught. Pumps are used to move fluid and control flow rates. As such, a pump that is capable of controlling flow rates would be capable of providing a wide range of flow rates. 
In response to applicant's argument that Harato is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  ).  In this case, the claim is an apparatus claim and what the apparatus treats is immaterial. Further, the particular problem is providing a reactor with pumps and inlets in order to allow for the desired reaction. Harato provides an apparatus for the same purpose and is therefore reasonably pertinent to the particular problem with which the applicant was concerned. Further, Harato is merely used to show that one skilled in the art would have found it 
Applicant argues that Fig. 2 or Harato fails to teach a tank configured to sustain overpressure. Overpressure as used by Applicant is operating at a pressure above atmospheric. Attention is directed to C9/L61-C10/L18, that all talk about how the reactor/chamber in Harato is sealed/closed thereby allowing for pressurization. Further, Applicant’s reliance to show non-pressurization is based on the open top embodiments of Fig. 1 and not the closed configuration of Fig. 2. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to the arguments directed towards continuous flow, how the flow is introduced into the apparatus is an operational parameter/intended use and not given patentable weight as the claimed structure is the same. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777